DETAILED ACTION

This is a first Non-Final Office action for the reissue application control No. 16/702,835. In preliminary amendments filed on 12/04/2019 and 1/16/2020, the applicant added new claims 11-54. Thus claims 1-54 are pending in this application, among those claims 1, 11, 20, 27, 38, 47 and 53 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,837,465 (the ‘465 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Defective Reissue Oath/Declaration - Rejections under 35 USC § 251
The reissue oath/declaration filed on 2/4/2020 is defective because it does not positively identify at least one limitation which is omitted to make a claim broaden.  (See 37 CFR 1.175(b) and MPEP § 1412.03). 

Specifically, in the declaration filed on 2/4/2020, the Applicant provided a reason for filing that is: 

    PNG
    media_image1.png
    51
    514
    media_image1.png
    Greyscale

This statement does not positively identify at least one limitation that is removed to make a claim broaden. 

Claims 1-54 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
 	
Information Disclosure Statements (IDSs)
IDSs filed on 1/5/2021 and 1/7/2021 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 

Specification Objections
The disclosure is objected to because of the following informalities: 
A cross-reference about a foreign priority in the current reissue application is missing, i.e., it should be provided on column 1 of the specification to identify that this reissue application claims foreign priority from Korean Application No. 10-2014-0099137 filed on 08/01/2014. 
Appropriate correction is required.

Claim Objections
	Claims 11-25 are objected to because of the following informality: 
MPEP 1453 states that:
All amendment changes must be made relative to the patent to be reissued. Pursuant to 37 CFR 1.173(d), any such changes which are made to the specification, including the claims, must be shown by employing the following "markings":
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(A) The matter to be omitted by reissue must be enclosed in brackets; and 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

(B) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (pursuant to 37 CFR 1.96  for computer printouts or programs, and 37 CFR 1.825  for sequence listings). 

	In this instant case, because claims 11-25 are new relative to the ‘465 patent, they should be labeled as “new” and underlined in their entirely in the claim amendment filed on 1/16/2020.
	Appropriate correction is required.

Status of the Claims
	The following is the current status of the claims: 
Claims 1-10 are original and claims 11-54 are new, among those, claims 1, 11, 20, 27, 38, 47 and 53 are independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 9,595,556. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-54 of this reissue application are claiming a similar structure of an image sensor and/or method of manufacturing an image sensor as claims 1-20 of the U.S. Patent No. 9,595,556 and/or differences are insignificant. 

For example, claim 1 of this reissue application is a method for manufacturing an image sensor which includes a semiconductor substrate, photoelectric detectors, color filters wherein color filters include a white color filter, micro lenses and claim 6 of the U.S. Patent No. 9,595,556 is also an image sensor which includes the structure recited in claim 1 of this reissue application. 

In another example, claim 27 of this reissue application and claim 9 of the U.S. Patent No. 9,595,556 both include an image sensor having a semiconductor substrate; pixel isolation region in a trench over the semiconductor substrate; photoelectric detectors, anti-reflection layer, color filters and micro-lenses, wherein the color filters include a white filter. 

There are some minor differences, however, these differences are obvious to an ordinarily skilled artisan. 

Prior Art
Claims 1-54 are examined based on the following reference:
US Patent Application No. 2006/0180885 to Rhodes (“Rhodes”)
US Patent Application No. 2013/0076934 to Maeda (“Maeda”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-54 are rejected under AIA  35 U.S.C. 103 as being obvious over Rhodes in view of Maeda.


	Rhodes discloses an image sensor (Rhodes discloses: “An image sensor that has a pixel array formed on a semiconductor substrate is disclosed”, Abstract. Emphasis added) and a method for manufacturing an image sensor comprising a pixel array (Rhodes discloses: “FIGS. 4-6 illustrates a method of forming the embodiment of FIG. 3.” Rhodes at paragraph 20. Emphasis added) including a plurality of unit pixels (Rhodes discloses: “A plurality of pixels are arranged in a pattern and formed on the epitaxial layer or directly on the semiconductor substrate.” Abstract. Emphasis added), wherein each of the plurality of unit pixels (Fig. 2, reproduced below) includes:


    PNG
    media_image3.png
    507
    555
    media_image3.png
    Greyscale


a plurality of photoelectric detectors including a first photoelectric detector and a second photoelectric detector (Rhodes discloses: “Turning to FIG. 2, a cross-sectional view of an image sensor pixel array showing three pixels and using the deep trench isolation of the present invention is shown.” Rhodes at paragraph 19. Emphasis added).

By extending the deep trench isolation 201 down into the epitaxial layer 103, an enhanced isolation can be achieved.” Rhodes at paragraph 19)

an anti-reflection layer disposed on the plurality of photoelectric detectors, and including a first layer and a second layer disposed on the first layer and at least one of the first layer and the second layer includes oxide. 
Rhodes discloses a pad oxide 403 and a nitride layer 405. Specifically, Rhodes discloses: “FIGS. 4-6 illustrates a method of forming the embodiment of FIG. 3. Specifically, turning to FIG. 4, after the P.sup.31 epitaxial layer 103 has been grown or otherwise formed, a photoresist layer 401 is patterned in accordance with the deep trench isolation pattern that separates the pixels. Typically a pad oxide 403 and a nitride layer 405 is formed underneath the photoresist layer 401 and is used in conventional CMOS processes in order to perform various stress relieving, stop layer, and other functions. However, it can be appreciated that other types of intervening layers between the photoresist 401 and the epitaxial layer 103 may be used, and even no intervening layers may be used. Once the photoresist layer 401 has been patterned, an etching step, such as an anisotropic reactive ion etch may be used to etch a trench 407 in the epitaxial layer 103. The trench 407 is deeper than the conventional STIs, and would typically be 1 micron or more in depth.
 Next, turning to FIG. 5, the photoresist layer 401 is removed and the image sensor surface is cleaned. Next, a liner oxide layer 501 is grown and a shallow P.sup.- implant is performed in order to passivate the surface states and localized defects and to prevent generation of electrons near the trench. In one embodiment, the P-type implant has a dopant concentration of 5e11 to 2e13 ions/cm.sup.2 and implanted with an energy of 5 to 100 keV. Note that the passivating P.sup.- implant is optional. Note that the liner oxide layer 501 is an optional step, as is the shallow P.sup.- implant. The liner oxide 501 may be between 20-200 angstroms thick, and further, may be an oxide/nitride stack where the nitride layer is between 20-200 angstroms thick.” Rhodes at paragraphs 20-21. Emphasis added.

a plurality of color filters disposed on the anti-reflection layer (Rhodes discloses a plurality of color filters 115 which include green and red. Rhodes, Figs. 1 and 2). 

a plurality of microlenses disposed on the plurality of color filters (Rhodes discloses a plurality of microlenses 117 as shown in Fig. 2).

the first isolation region includes a high-k material (Rhodes discloses: “Turning to FIG. 6, an oxide is deposited into the deep trench isolation opening. The oxide, in one embodiment may be a high density plasma chemical vapor deposition (HDPCVD) oxide. The HDPCVD oxide is chosen for its ability to fill high aspect ratio openings; however any type of oxide or dielectric may be used to form the deep trench isolation 601. Alternatively, a spin-on-glass (SOG) may be used to fill the deep trench isolation opening. After the formation of the HDPCVD or SOG oxide, a chemical mechanical processing (CMP) step may be used to planarize the surface. Note that the embodiment of FIG. 6 does not require the use of a P-well because of the depth of the deep trench isolation.” Rhodes at paragraphs 20-21. Emphasis added). In other words, Rhodes discloses an embodiment wherein the first isolation region includes a high-k material.

wherein the plurality of color filters include a yellow filter, the plurality of color filters further include at least one of a red filter, a green filter and a blue filter.

Rhodes discloses that the color filter may be red filter or green filter as shown in Fig. 1, however it does not expressly disclose that the color filters includes a yellow filter or white filter, or other colors which are recited in some of the independent claims or dependent claims. However, including and/or excluding different color filters would have been obvious to a person with ordinarily skilled in the art.
 
For example, Maeda also teaches image sensor which has a similar structure as Rhodes’ image sensor. Specifically, it discloses: “As shown in FIG. 2, each color filter CF is provided above the pixel array 120 through the interlayer insulating film 75 on the semiconductor substrate 110. A protective film (not shown) and/or an adhesive layer (not shown) is provided between the color filter CF and the interlayer insulating film 75. The color filter CF has a pattern that filters, each of which allows any one color (light in a corresponding wavelength band) of red (R), green (G), and blue (B) to be transmitted therethrough, are arranged. The filters are arranged in a predetermined pattern in such a image sensor is formed. It is to be noted that the color filter CF may include a filter of white (W) that allows transmission of all wavelength regions of visible light or a filter of yellow in addition to red, green, and blue. The color filter CF has an arrangement pattern such as a Bayer arrangement or WRGB arrangement.” Maeda at paragraph 54. Emphasis added.

It would have been obvious to an ordinarily skilled artisan to use color filters such as white and/or yellow, red in Rhodes color filters so that the Rhodes’ image sensor can be used in applications which require the filtering of such specific colors.

Regarding claims 3-5, 15-17, 22-24, 32-33, 37, 42-44 and 54:
Rhodes discloses various heights of the trenches in Figs. 1-8. Specifically, Rhodes discloses: “In the embodiment shown in FIG. 2, the deep trench isolation does not go all the way to the P substrate layer 101. Turning to FIG. 3, in this alternative embodiment, the deep trench isolation extends all the way to the P-type substrate 101.” Rhodes at paragraph 19. 
Rhodes also discloses each of the trenches are between adjacent photoelectric detectors in the photoelectric layer in these figures. Rhodes, Fig. 2.
Rhodes further discloses: “In one embodiment, the deep trench isolation 201 is on the order of 2 microns deep” Rhodes at paragraph 19. Emphasis added. In other words, the depth of the trench is in the range of 2-3 microns.

Regarding claim 6:
The recited white filter and other filters are discussed in claim 1 above.

	Regarding claims 8 and 13: 
Because they are implemented with different materials as discussed in claim 1, their refractive index are different.

Regarding claims 9, 26, 34 and 46:
Rhodes discloses: “Turning to FIG. 6, an oxide is deposited into the deep trench isolation opening. The oxide, in one embodiment may be a high density plasma chemical vapor deposition (HDPCVD) oxide. The HDPCVD oxide is chosen for its ability to fill high aspect ratio openings; however any type of oxide or dielectric may be used to form the deep  at paragraph 22.

Regarding claim 19:
Rhodes discloses: “The pixel array of claim 11 wherein said epitaxial layer and semiconductor substrate is n-type.” Rhodes at claim 17.

Regarding claim 47, Rhode discloses an image sensor as discussed in claim 1 above but does not expressly disclose a control mechanism of the image sensor. However, an ordinarily skilled artisan would know that a control mechanism such as driver, sampler, ramp generator, timing controller is needed for an image sensor to be functional in every image sensor system. Madea discloses such a control mechanism for an image sensor as shown in Fig. 3. It would have been obvious to an ordinarily skilled artisan to use Madea’s teaching to implement a control mechanism for the Rhodes’ image sensor so that the image sensor of Rhodes can be functioned.    

Claims 48-51:
The reason to reject these claims is discussed in claim 1 above which is incorporated herein by reference.

Claim 52:
The reason to reject this claim is discussed in claim 3 above which is incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-17481748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.



The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991